 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                     Case No. 1:20-cv-01604-NONE-EPG
12                       Plaintiff,
13            v.                                         ORDER GRANTING STIPULATION TO
                                                         EXTEND TIME FOR J&D PROPERTIES TO
14    J&D PROPERTIES,                                    RESPOND TO COMPLAINT AND
                                                         CONTINUING INITIAL SCHEDULING
15                       Defendant.                      CONFERENCE
16                                                       (ECF No. 23)
17

18
            Before the Court is the parties’ stipulation to extend the time for Defendant J&D
19
     Properties (“Defendant”) to respond to the complaint. (ECF No. 23.) According to the complaint,
20
     issues have arisen regarding liability for the allegedly ADA non-compliant parking stall at issue
21
     in this case and the parties are attempting to resolve those issues. (Id.) The parties request a ten
22
     day extension of time for Defendant to respond to the complaint. (Id.) This is the parties’ second
23
     stipulation to extend Defendant’s response deadline. (ECF Nos. 21, 22.)
24
            Having considered the stipulation, the Court will grant the parties’ request. The Court will
25
     also continue the Initial Scheduling Conference currently set for July 20, 2021.
26
     ///
27
     ///
28
                                                         1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. Defendant shall file and serve its response to the complaint on or before July 22, 2021;

 3              and

 4        2. The Initial Scheduling Conference currently set for July 20, 2021, is continued to

 5              August 25, 2021, at 10:30 AM in Courtroom 10 (EPG) before Magistrate Judge Erica

 6              P. Grosjean. To participate telephonically, each party is directed to use the following

 7              dial-in number and passcode: Dial-in Number 1-888-251-2909; Passcode 1024453. If

 8              all parties wish to appear by Zoom videoconference, they shall email courtroom

 9              deputy Michelle Rooney (mrooney@caed.uscourts.gov) no later than two court days

10              before the hearing to arrange for video participation. The parties are also reminded to

11              file a joint scheduling report one full week prior to the conference and email a copy of

12              the same, in Word format, to epgorders@caed.uscourts.gov for the Judge’s review.

13
     IT IS SO ORDERED.
14

15     Dated:     July 14, 2021                               /s/
16                                                     UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
